Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 1 of 63 PagelD #: 679

UNITED STATES DISTRICT COURT

DISTRICT OF RHODE ISLAND
DOCKET:

RICHARD FERREIRA (Ferreira)
Plaintiff, Pro se

Vv.

TOWN OF LINCOLN (TOL); LINCOLN POLICE
DEPARTMENT (LPD); CHIEF OF POLICE (LPD);
CAPTAIN PHILLIP GOULD (Gould); DETECTIVE
SEAN GORMAN (Gorman); THE RHODE ISLAND
STATE POLICE (RISP); JAMES MANNI (Manni);
RHODE ISLAND STATE POLICE DETECTIVE
LIEUTENANT GRASSEL (Grassel); RHODE
ISLAND STATE POLICE DETECTIVE SERGEANT
DEMARCO (Sgt. Demarco): RHODE ISLAND
STATE POLICE CORPORAL SCOT BARUTI
(Baruti); RHODE ISLAND STATE POLICE
TROOPER HIRSCH (Hirsch); RHODE ISLAND
STATE POLICE TROOPER GRASSO (Grasso)
Defendants

Suit Brought Against All Defendants
(Defts) In Their Individual Gapacities
As Rhode Island State Employees Acting
Under Color Of State Law

 

i ig Mg ie get int i te tt i Sit et net Nin Nit net et! Nh Nit te ett Mt

1-19-cv-00200-JJM-PAS

1-Count Of Tort:

Negligence: Action:
Failed/Refused To
Comply With Rhode
Island/U.S. Law Of
Forfeituré Proceedings
Breach. Gf ‘Duty Owed

By Failing To Return
$67,000.00 In Cash To
The Plaintiff (Plt).

1-Count Of Tort:

Negligence Action
Claim Of Financial
Interference As Defts
Refuse To Return The
$67,000.60 So The Plt
May Invest It.

1-Gount Of Violating The

Laws Of Rhode Island
And The United States;
And Constitution Of The
United States.

2-Counts Of Tort:

Conversion Of Property;
Conversion Of $67,000.00
Taken By Defts From
Inside Vehicle/SUV_

SECOND AMENDED COMPLAINT AUTHORIZED BY THE COURT

 

CIVIL ACTION IN THE NATURE OF A CIVIL RIGHTS ACTION,

42 USCS, §1981-1988, SEEKING DECLARATORY JUDGMENT; MONETARY
DAMAGES; RETURN OF PERSONAL PROPERTY, AND CASH IN THE AMOUNT
OF $67,000.00 TAKEN BY DEFT'S WITH INTEREST ON THE MONEY SINCE
APRIL 29, 2016; DEMAND FOR JURY TRIAL ON ALL ISSUE'S
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 2 of 63 PagelD #: 680

JURISDICTION

1. That, the jurisdiction of this United States District Court,
(USDC), is invoked pursuant to the laws of Rhode Island,
iawluadve of Rhode Island General Law, (RIGL), §21-28-5.04.1
(2016), governing forfeiture of personal property used in
criminal enterprise; the laws of the United States, inclusive
of 28 USCS, §§1332(a)(1)(c)(1)(d)(3)(A)3 §§1367; §§1391; §§
2201-2201; 42 USCS, §$§1981-1988; The Constitution of the United
States; The Policies, Rules, and Regulations of the LPD; The
Policies, Rules and Regulations of the RISP; The Federal Rules
of Civil procedure, (FRCP); All parties are citizens of the
United States except for TOL, LPD, and RISP, which are either
law enforcement, or municipal entities, which create Policy
that all defts have violated; or profited firom; disperse,
and or implement. All parties are citizens of the State of
Rhode Island, (RI), except TOL, LPD and RISP, which are law
enforcement, or municipal entities; and Ferreira, who is a
citizen of Massachusetts leading to this suit in diversity.
This suit is filed into the RI-USDC because the court ordered
Warranted - seizure of the Mercedes SUV belonging to Ferreira,
along with personal effects, and cash in the amount of

$67,000.00, was taken by the named Defts on April 29, 2016.

THE PLAINTIFF SO ALLEGES THE FOLLOWING:

PRELIMINARY STATEMENT OF THE CASE
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 3 of 63 PagelD #: 681

3

That, this is a five count action on behalf of the Plt, who
while renting a room in a hotel in Lincon, RI, answered his
hotel room door, and was shot twice, by men claiming to be
hotel employees. During the search of the hotel room, LPD/RISP,
recovered a small recreational amount of Heroin, which they
automatically attributed to the Plt, see attached EXHIBIT-A.
Shortly thereafter, LPD/RISP seized the Mercedes SUV which
was owned by the Plt, and parked in the hotel parking lot,
with a warrant, which was never served on the Plt; and
also seized all personal effects, and $67,000.00, in cash.
The Plt, had traveled with a female friend to Gasino's in
Connecticut, and RI, prior to staying at the hotel, and had

legitimately earned the money in his SUV.

That, the Plt, was arrested for the Heroin, which was later
dismissed, when it was discovered that the small recreational

amount of Heroin, belonged to the female friend of the Plt.

That, after the charges were dismissed, the Plt retrieved his
Mercedes SUV, from the LPD/RISP Vehicle Impound Lot, and

discovered that the LPD/RISP, had taken all of his personal
effects from the SUV, along with the $67,000.00 in cash.

That, recently, Since the SUV was seized on April 29, 2016,

as of 2020:
(A). all LPD/RISP Report on these events, listed the SUV

as being seized/taken/converted by the LPD/RISP, with the
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 4 of 63 PagelD #: 682

4

personal effects, and $25,996.00, in cash: a Report has
cited the SUV;,-- which entity took it, (i.e. the RISP));

(B). at no time since April 29, 2016, have the LPD,
and/or RISP, given the Plt a receipt for the SUV, personal
effects, or the $25,996.00 in cash, that was recently recovered;

(C). at no time since April 29, 2016, have the LPD,
and/or RISP, given the Plt any type of Inventory Slip for the
contents of the SUV, when the LPD/RISP, seized/converted the
SUV, into their unlawful possession;

(D). at no time since April 29, 2016, have the LPD,
and/or RISP, any type of NOTICE, that the personal effects,
and $67,000.00, which was inside the SUV, when the LPD/RISP,
seized/converted the SUV, were being forfeited under RIGL
§21-28-5.04.1 (2016), or federal drug forfeiture laws at
21 USCS, §§853(a); 881(d), and/or, 19 USCS, §§1615;

(E). any possible criminal investigation concerning the
personal effects, and $67,000.00, in cash from the inside of
the SUV, cannot continue indefinitely, and cannot continue
without minimal due process being afforded the Plt;

(F). at no time since April 29, 2016, has the LPD, or
the RISP, been forthcoming, and admitted, that they had seized/
converted the SUV, personal effects and $67,000.00, stored
within the SUV, and have actually misled the Plt, in his
attempts to recover his personal effects and $67,000.00 in cash;

(G). at no time since April 29, 2016, have the LPD, or

the RISP, admitted to the Plt, that they are in a conflict of

interest in regards to the $67,000.00, which could be seized
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 5 of 63 PagelD #: 683

5

and forfeited as drug proceeds, if, the LPD/RISP, can prove
the $67,000.00, was illegal drug profits: why should the LPD/
RISP, admit they illegally seized/converted/took the $67,000.00,
when the LPD/RISP, are trying to become the recipients of that
money, or the $25,996.00, the RISP claims was in the SUV;

(H). at no time since April 29, 2016, have the LPD, and/
or the RISP, charged the Plt with any crimes that would justify

the ongoing seizure/conversion/theft, of the $67,000.00.
PARTIES

6. That, the Plt is and was at all times herein, the owner of the
Mercedes SUV, which was returned to him, without personal
effects, and the $67,000.00 in cash, and was injured by the
Defts as alleged. The current address for the Plt is P.O. Box

8000, Shirley, MA. 01464.

7. That, the Deft TOL, is and was at all times herein, the municipal
entity which failed to train, supervise, fund, create policy,
for all Law enforcement officers/employees of the LPD, to the
injury/detriment of the Plt, with a business office of TOL,

100 Old River Road, Lincoln, RI, 02865.

8. That, the Deft LPD, is and was at all times herein, the law
enforcement entity for the TOL, which failed to train, supervise,
fund/create policy for all law enforcement officers/employees
of the LPD, to the injury/detriment of the Plt, with a business

office of LPD, 100 Old River Road, Lincoln, RI, 02865.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 6 of 63 PagelD #: 684

10.

That, the Deft LPD Chief of Police, (COP), is and was at all
times herein, the senior supervisor for the LPD, who failed/
refused to train, supervise, fund, create policy, or suggest
policy changes, in relation to the seizure of vehicles by the
LPD, that would include providing an inventory of the vehicle;
receipt for any vehicle seized/taken by LPD; notice of any
forfeiture hearing on the vehicle; a specified period of time
the vehicle, and its contents, can be held, prior to a

mandatory return to the owner; all of which have injured the

 

Pit. The LPD-COP has a business office at LPD, 100 Old River
Road, Lincoln, RI, 02865. COP is identified as Chief Sullivan.

That, the Deft's COP, Chief Sullivan; LPD Captain Phillip Gould;
and LPD Detective Sean Gorman, were previously served SUMMONS,
are, and or were, LPD Officers employed by the TOL/LPD, and
listed as such in Exhibit-A, with direct ties to this case,
on site the evening of April 29, 2016, when the SUV belonging
to the Plt, was seized/converted/taken, with personel effects
and $67,000.00, in cash, and are collectively known forthwith,
as LPD Officers:

(A). who failed/refused to follow the LPD Policies,
Rules and Regulations, to the injury/detriment of the Plt;

(B). who were improperly trained, funded, supervised in
LPD Policies, Rules, and Regulations by the TOL, LPD-COP, to
the injury/detriment of the Plt;

ey who illegally seized/converted/stole outright,

personel effects, and $67,000.00, from the SUV owned by the
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 7 of 63 PagelD #: 685

11;

az

7
Plt, to the injury/detriment of the Plt;
(D). the LPD Officers have a common business address of

LPD, 100 Old River Road, Lincoln, RI, 02865.

That, the Deft RISP, is and was at all times herein, the law
enforcement entity which failed to train, supervise, fund, create
policy, for all RISP Officers, to the detriment/injury of Plt,
which should have included at a bare nde enoin’

(A). notice to the vehicle owner, that their vehicle was
seized, by RISP, and not stolen off the street;

(B). why the vehicle was seized, to the vehicle owner;

(C). when the vehicle was seized, to the vehicle owner;

(D). where the vehicle was seized from - what location,
to the vehicle owner;

(E). inventory of ha contents of the vehicle, to the
vehicle owner; |

(F). receipt to the owner of the vehicle, for the vehicle;

(G). expected period of time the vehicle will remain
in the possession of the RISP; or if forfeiture will occur;

(H). Deft RISP has a business address of: Scituate Barracks,

311 Danielson Pike, North Scituate, R.I., 02857.

That, the Deft Manni, RISP Superintendent, is the RISP..predecessor,
herein, in charge of the RISP, at the time of this Civil

Action, the senior supervisor for the RISP, who failed/refused

to train, supervise, and/or create policy, or suggest policy
changes in relation to the seizure of vehicles, which should

have included at a bare minimum return of the .667,000.00, and:
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 8 of 63 PagelD #: 686

8

A). repeat allegation above at "111(A);
B). repeat allegation above at Me
C). repeat allegation above at 911(C);
BY repeat allegation above at eet

- repeat allegation above at WH11(E);
F). repeat allegation above at M911(F);
(G). repeat allegation above at 911(G);
(H). repeat allegation above at 1{11(H).

13. That, the Deft's Grassel, Sgt. Demarco, Baruti, Hirsch and

Grasso, are, and were the RISP Officers employed and involved,
on April 29, 2016, in the actual investigation, and seizure of
of the SUV, where the Plt, had $67,000.00 stered within, which
the Deft's seized/converted/stole, contrary to law, along with
other personal effects of the Plt, and who are known forthwith
as the RISP Officers, (cited with paperwork at Exhibit-A):

(A). who failed/refused ta follow RISP policies, rules
and regulations, to the injury/detriment of the Plt;

(B). who were so improperly trained, funded, supervised in
RISP policy/rules/regulations, that these Defts, with Manni, did in
2019, notify Attorney John Cicilline, see attached EXHIBIT-B,
thru the Rhode Island Attorney General, (RIAG), that no money was
seized from the SUV or the Plt;

(C). who were so poorly trained, funded, supervised in
RISP pelicy/rules/regulations, that these Defts then located
$25,996.00 (from the $67,000.00), and refused to return it to the
Plt, creating additional financial interference/Tort; who have a
common business address cited above at {I111(H).

14. That, any, and all combinations of the Deft's in any, and all

forms/manners, did intentionaliy, conspire to seize/convert/
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 9 of 63 PagelD #: 687

15.

steal the personal effects, and $67,000.00, in cash from the

SUV belonging to the Plt, to the injury/detriment of the Plt.

That, all Defts knew, or should have known their conduct was
criminal, or that it would violate the civil rights of the
Plt, as they have access to TOL lawyers, and RSIP lawyers, and:
(A). they were law enforcement officers trained in the
law, and charged with its enforcement;
(B). they are Policy Makers either as municipal or
law enforcement entities; know the law; have been sued before;
(C). no criminal investigation should have taken the past
48 months to conduct, considering the comment in the news
from Deft Captain Philip Gould, who is quoted at EXHIBIT-C,
as stating:
"...This does not appear to be a random act,
Gapt. Philip Gould of the Lincoln Police
Department said. The suspect and victim

apparently did know each other. There is no
reason to believe there is any danger here

on the scene...";

(D). if the Plt and the men that shot him knew each
other, then tracking down the shooters of the Plt, should have
occurred immediately after the shooting, or within the first
12 months after the shooting: the failure to find the shooters
is consistent with the Defts actual knowledge of the seizure/
conversion/theft of the personal effects and $67,000.00,
taken from the SUV belonging to the Plt, and failing/refusing
to find the shooters, for fear that the shooters may also have

knowledge that the Plt had $67,000.00 in his SUV.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 10 of 63 PagelD #: 688

16.

15.4

18.

19.

20.

10

FACTS

That, the Plt by reference herein incorporates the above ffl

1-15, as facts in support of this Civil Action.

That, on April 29, 2016, the SUV belonging to the Plt was towed
from the Hotel where he was shot by two hotel employees, see
Exhibit-C:
"...A vehicle, with Massachusetts plates, was towed
from the scene earlier in the day. Police have not

yet said what, if anything, it may have to do with
the investigation..."

That, since the SUV is/was listed in any LPD/RISP Report as
being seized and towed away; and was taken and secured in

a LPD/RISP Vehicle Impound Lot where the Plt retrieved it,

an inference can be drawn, that the reason the SUV was.
Reported by the LPD/RISP, as being seized/towed, was to reduce
the witnesses that would connect it to the LPD/RISP, and make
it easier for the LPD/RISP Defts to seize/convert/

steal the personal effects, and the $67,000.00, in cash, from

inside the SUV, after it was seized/towed away.

That, on March 6, 2019, after being given the run-around about
the return of the $67,000.00, by the LPD, the Plt filed a
Letter Of Intent, (LOL), to bring suit to recover the money,

and served it on both the TOL, and LPD, see attached LOI, at

EXHIBIT-D.

That, on April 3, 2019, the Plt received the attached letter

at EXHIBIT-E, from Ms. Melinda Baldinelli, which stated at

relevant parts:
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 11 of 63 PagelD #: 689

al.

Zoe

11

'...Glaim No. 111799-PP-01. Dated of loss: 4/29/16.
Insured Member: Town of Lincoln. I also obtained
and reviewed the police reports from the Lincoln
Police Department regarding the incident..,.Based
on my investigation, the involvement of the
Lincoln Police Department was the initial arrival
to the hotel for a shooting, to secure the scene,
and interview witnesses. It appears that once the
Rhode Island State Police arrived, they took over
the investigation. The Lincoln Police Department
never had possession of the Mercedes, therefore
never in possession of the money in question. At
this time, I have no alternative but to deny your
claim for damages..."

 

That, since the LPD secured the crime scene, according to the
LOI Response at Exhibit-D, the Following facts can be inferred:
(A). the scene obviously involved the Mercedes SUV, as
it was seized/towed away, which would involve the LPD Officers;
(B). if the scene did not include the SUV, then there
should have been no reason to seize/tow it away, unless LPD/
RISP Officers needed to remove the SUV from the witnesses that
gathered after the shooting had occurred, in order to seize/
convert/steal the $67,000.00, in cash, from the SUV, without
being seen;
(C). the LOt Reaporsa at Exhibit-D, is incomplete, or
was arrived at without all the LPD Reports, as Exhibit-D, does
not mention that an officer from the LPD was assigned to the
hotel while the investigation continued as set out in Exhibit-C;

",.-Lincoln police have an officer on detail inside
the hotel as the investigation continues..."

That, an inference can also be drawn that the LPD/RISP seized/
converted/stole the $67,000.00, from the SUV belonging to the

Plt, as they:
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 12 of 63 PagelD #: 690

12

(A). omitted the amount of $67,000.00, from all their Reports;

(B). failed/refused to tell the media why the vehicle
was being seized and towed as set out above at 1117;

(C). the LPD/RISP were the last people seen with the
SUV prior to the return of that vehicle to the plt, without
the $67,000.00;

(D). the LPD/RISP impounded the SUV in the LPD/RISP
impound lot without inventorying the vehicle;

(E). returned the SUV to the Plt, indicating that it had
nothing to do with the shooting, but failed/refused to return
the personal effects and the $67,000.00, in cash inside the SUV;

(F). Deft Captain Gould was on etis crime scene, as
verified by Exhibit-C, see above at "15(C), with an LPD
Captain on the scene, the only way the personal effects and
$67,000.00, in cash, stored in the SUV, could disappear, is

with the knowledge of the LPD/RISP.

23. That, the Plt has read the legal standard for negligence in
RI, and understands it to be:

"...Rhode Islands formulation of the negligence
standard is familiar: a plaintiff must establish
a legally cognizable duty owed by a defendant
to a plaintiff, breach of duty, proximate
causation between the conduct and the resulting
injury, and the actual loss or damage..."
Wiggins v. Rhode Island, 326 F.Supp.2d 297, 311

2%. That, the Plt alleges that the Defts owed him the following

legally cognizable duty, which the Defts breached, resulting

in the proximate causation of the injury to the Plt, and the
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 13 of 63 PagelD #: 691

25

26.

2/.

2.

29.

13
actual loss of personal effects, and $67,000.00:
(A). 4th Amendment requires a warrant to search/seize, which
Defts initially had, but retained property/money absent conviction;
(B). 14th Amendment due process requirements of a
hearing of some description, prior to the loss of property,
and money in this case, which the Defts failed/refused to
provide; see above 111(A) to 11(G); cf below: 1132(K)(L)(M);
(C). RIGL, §§$21-28-5.04.1, and/or 21 USCS, §§853(a);
881(d), and/or 19 USCS, §$§1615: forfeiture of the $67,000.00,

in cash cannot occur, without a hearing.

That, another inference which can be drawn in this case, is
that the LPD/RISP, did seize/convert/steal, the $67,000.00,
and that can be seen by the failure/refusal of the LPD/RISP,

to investigate the missing $67,000.00, and who took it.

That, the LPD/RISP, never investigated the $67,000.00, as
being profits from gambling in Connecticut and Rhode [sland,
so the LPD/RISP, could treat the money as illegally obtained

drug profits, and thereby seize it.

That, each Deft individually, or in conspiracy with another,

or several others, seized/converted/stole the $67,000.00.

That, all Defts had a duty to secure, inventory, provide a
receipt to the Plt for the $67,000.00, which the Defts failed/

refused to do; and/or return the money when it was recovered/found.

That, Exhibit-E, in fact, found that the RISP had seized the

$67,000.00, from the SUV belonging to the Plt.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 14 of 63 PagelD #: 692

32.

14

That, the author of the Exhibit-E document, would be in a good
position to state whether or not the RISP did seize the SUV,

and the $67,000.00.

. That, the fact that the SUV was returned to the Plt, would

infer, that the Plt had done nothing wrong or illegal.

That, the seizure/conversion/theft of the $67,000.00, did:

(A). interfer with the financial ability of the Plt to
reinvest that money as he saw fit legally;

(B). reduce the standard of living that the Plt was
forced to endure; making his life harder financially; creating
financial problems for the Plt;

(C). require the Plt to come to court to get his money
back, and forcing the Plt to spent additional money to bring,
and litigate this action;

(D). interfere with the ability and right of the Plt,
pursuant to Article 1, §§8 and 10, of the U.S. Gonstitution,
to engage in commerce between the states of Massachusetts,
Connecticut, and Rhode Island; Financial Interference TORT;

(E). deny the right of the Plt, pursuant to the Privileges
and Immunities Clause, Article IV, §2, of the U.S. Constitution,
when the Plt could not travel from Massachusetts, into
Connecicut, and Rhode Island, without being shot, then having
the Defts from Rhode Island, seize/convert/steal his $67,000.
00;

(F). violate the ist Amendment right of expression, when

the Plt lacked the financial ability to express himself thru
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 15 of 63 PagelD #: 693

15
the purchase of items that reflected his political, religious,
and sexual views, using the $67,000.00, or $25,996.00;

(G). violate the 1st Amendment right to association, when
the Plt lacked the phnatenl ability to socialize with other
people, and spend his money as he saw fit within the limits
of the law; violation compounded by refusal to return $25,996.00;

(H). violate the 4th Amendment right against unlawful
search and seizure, when the Defts seized/converted/stole the
$67,000.00, and personal effects, (i.e., personal papers,
clothing, etc), from the SUV; Refused to return-recovered $25,996.00;

(1). violate the 5th Amendment right to due process,
and right to be heard, prior to, the total forfeiture of life,
liberty, or property, (i.e., personal effects, and $67,000.00,
stored inside the SUV); Gurrent refusal to return $25,996.60;

(J). violate the 8th Amendment right to be free from
cruel and unusual punishment, when the Defts seized/converted/
stole the personal effects and $67,000.00, out of the SUV
owned by the Plt, forcing the Plt into a mental anguish
nightmare of Litigation, just in order to have his personal
effects, and $67,000.00, returned to him; inclusive of $25,996.00;

(K). violate the 14th Amendment procedural Due Heeceuay
see contents herein, inclusive of 91; 5(A)-5(H); 11(A)-11(G),
prior to stripping the SUV, and contents of the SUV, (i.e.,
personal effects and $67,000.00, in cash), from the Plt;

(L). violate the 14th Amendment Substantial Due Process,
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 16 of 63 PagelD #: 694

ta
tay

34.

a5.

36.

a7.

16
to be free from arbitrary government action, even if it is a
legal action, when the Defts engaged in the course of conduct
alleged herein, cf above {fl11(A)-11(G);
(M). violate the 14th Amendment Equal Protection Clause,
when the Defts repeatedly, freely, intentionally, and with
knowing attitude, denied Plt the equal protection of the laws

set out herein, inclusive of "fll; 5(D); 1922(A)(B)(C).

That, the acts and omissions of the Defts cited and alleged

herein are the direct proximate cause of the injuries suffered

by the Plt as set out; compounded by refusal to return $25,996.00.

That, the only people involved in this case, at this time,

based on the Reports at Exhibit-A, are the Defts.

That, only the Defts are in the position to have engaged in

the alleged acts and omissions set out herein.

That, the named Defts did physically, and finanically cause the

injuries to the Plt: compounded by refusal to return $25,996.00.

That, the Defts TOL, and RISP, created a Policy in writing, or
by custom, and/or practice that:

(A). failed to train/supervise/fund all subordinate LPD-
RISP Officers-Defts, in seizure/asset forfeiture;

(B). failed to train/supervise all LPD and RISP Officers
-Defts, in the proper course of action, in this case;

(c). failed to adhere/dispense the legal authorities
cited herein inclusive of those at 11; 5(D); 32(D)-32(M)
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 17 of 63 PagelD #: 695

36.

ak

40.

_4i1.

42.

17
repeatedly, to the injury/detriment of the Plt;
(D). misled the Plt when the Plt attempted to learn the
status of the missing personal effects and $67,000.00, seized/
converted/stolen from inside the SUV, after, the Defts took

the SUV; failed to fire unfit/incompetent LPD/RISP Officers.

That, the named Defendants cited herein above, within this Second

- Amended Complaint, are genuine RISP employees/officers, who are

necessary for the proper and just adjudication of this action
against all of the other named Defts, who may be innocent of

the claims against them in this case.

That, the Plt was owed a duty to discharge/fire unfit and
incompetent employees, which the Defts failed to do leading
to the seizure/conversion/theft of personal effects, and

$67,000.00, stored inside the SUV; and return-recovered $25,996.00.

That, the law was established by 1994, that mandated a duty to
discharge/fire unfit and incompetent employees, which. the Plt

read in:

"...an employer has a continuing duty to retain
in its service only those employees who are
fit and competent..." (At relevant parts):
Favorito v. Pannell, 27 F3d 716, 719 (USDC Rhode
Island, 1st Cir. 1994).

That, the employers in this case are Defts TOL, LPD-COP, and

RISP, RISP Commanding Officer.

That, the LPD and RISP Officers named as Defts cannot be fit,

nor competent, since they:

(A). excluded all mention of the $67,000.90, in the SUV,
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 18 of 63 PagelD #: 696

44.

18

the true motive which has helped to conceal, the purpose of;the .
seizure/towing of the SUV away from any non-law enforcement
witnesses: SUV could only be towed away by permission of LPD-RISP;

(B). seized the SUV, with, or without a warrant, and
failed to secure the contents of the SUV (i.e., personal effects
and $67,000.00);

(C). failed/refused to seize the SUV in accordance with
minimal due process set out above at 911(A)-11(H); or pursuant
to the legal authorities set out above at 111;

(D). illegally seized/converted/stole $67,000.00;

(E). have engaged in a conspiracy among themselves, or
two, or more Defts have conspired to steal the personal effects,

$67,000.00 initially, and $25,996.00, recently from the Plt.

- That, the failure/refusal of the employers listed above at 1141,

to fire the unfit/incompetent Defts above at 142, may be
inferred and mean that the employers are involved in the
conspiracy themselves in some way, shape, or form, and firing
subordinate Defts, could result in the subordinate Defts, naming

the employers, as being part of the larger, overall conspiracy.

That, the employers/municipalities of the TOL and RISP, did:

(A). create the Policy above at 118; 9; 11(A)-11(G);
24(A)-24(C); 32(A)- 32(M); 37; which is contrary, and in violation
of the U.S. Constitution;

(B). create a policy that led to the specific conspiracy
Sp iadiedus Poauraehinedateaktne the personal effects, and the

$67,000.00 from the SUV, after the LPD-RISP, had the SUV towed
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 19 of 63 PagelD #: 697

45.

46.

19
away from the sight of any witnesses, -in the hotel parking lot;

(C). suppress, deny, and interfere with any information
about whether LPD/RISP Officer Defts had been trained to return
the SUV; cash money; seized with or without a warrant;

(D). suppress, deny, and interfere with any information
about whether LPD, or RISP, or Officers-Defts from both LPD
and RISP, searched the SUV before, or after, it was towed;

(E). suppress, deny, and interfere with any information
about the name of the Towing Service, used to tow the SUV from
the hotel parking lot, to the police impound lot;

(F). suppress, deny, and interfere with any information
about who seized the personal effects, and $67,000.00, out of

the SUV, was it the LPD, the RISP, or both.

That, the Plt has read:

"Liability will only attach for a municipality
when its failure to train amounts to deliberate
indifference to the rights of the persons to whom
the police come into contact...a municipality's
failure to train must reflect a deliberate or
conscious choice by the municipality -- a policy
defined by our prior cases -- to be liable for
such failure under, §1983...moreover, there must
be a casual link between the muniicpality's action
(or inaction) and the alleged constitutional
deprivation..."

Ousley v. Town Of Lincoln, 313
F.Supp.2d 78, 84 (USDC, RI-2004).

That, a municipal Policy of failing/refusing to adequately
fund the training, and/or operations of the police is actionable;

more so now, than when the First Amended Complaint was served on
all Defendants, because Deft Gorman told the Plt the RISP got the
money, leading to the recovery of $25,996.00, of the $67,000.00,

which the Deft's refuse to return to the Plt, currently.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 20 of 63 PagelD #: 698

47.

48.

49,

20
That, the TOL, failed/refused pursuant to TOL Policy, to
adequately fund the LPD, which:

(A). reduced the professional level of training and
supervision of the LPD Officers-Defts, leading to the situation
alleged above at 1114-15(A)(B)(C)(D);

(B). leading to LPD Officers-Defts not being trained to
nddersband slat should be seized, and what should be secured;

(CG). did lead to the basic fundementals of police work
not being trained into the LPD Officers-Defts, and then to

ensure that training was followed thru proper supervision.

That, the RISP, failed/refused pursuant to RISP Policy, to
adequately fund the RISP, which:

(A). reduced the professional level of training and
supervision of the RISP Officers-Defts, leading to the situation
alleged above at 91714-15(A)(B)(C)(D);

(B). leading to LPD Officers-Defts not being trained to
understand what should be seized, and what should be secured;

(C). did lead to the basic fundementals of police work
not being trained into the RISP Officers-Defts, and then to

ensure that training was followed thru proper supervision.

That, the Plt read, and understands. that-as of 2017, the law

in Rhode Island allowed for two different types of conversion
of property, pursuant to Reed v. Zak, 573 BR 13, 42 (USDC RI

2017), which stated at relevant parts:

'.,,Conversion does not require an intent to
deprive the owner permanently of the property,
|

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 21 of 63 PagelD #: 699

a0.

51.

21

...rather, one need intend to exercise dominion
or control over the property of another and

can be held liable for conversion even if the
property over which he exercised control was
believed to be his own...There may be a conversion
which is innocent or technical, an unauthorized
assumption of dominion without willfulness or
malice. There may be an honest but mistaken
belief, engendered in the course of dealing,
that powers have been enlarged or capacities
removed. In these and like cases, what is done
is a tort, but not a willful and malicious
one..." Reed v. Zak, page 42.

That, the Plt alleges two different types of Tort Conversion

of his property occurred by the named Defts.

That, the Plt alleges:
(A). first, Tort Conversion of Property, (i.e., personal
effects, and $67,000.00), stored in the SUV, was seized,

converted/stolen, with willful and malicious intent that

 

is demonstrated herein, inclusive of engaging in the conduct
Aukowi hed at 12-5; 7( failed be fund/train/supervise subordinate
LPD-RISP Off-Defts), 10(A)(B)(C); 11-20; 24(A)(B)(C)-255 27 to
37(A)-37(D); 40-48; and/or; refused to return-recovered $25,996.00;
| (B). second, Tort Conversion of Prperty, (i.e., personal
effects, wd $67,000.00), stored in the SUV, was seized/
converted, thru an innocent act that involved technical
procedure of moving under the belief that the money was the
result of illegal drug sales, and Defts seized the money as
demonstrated herein, inclusive of engaging in the conduct
described at "12-5; 7(failed to fund/train/supervise subordinate
RISP-LPD Officers-Defts), 10(A)(B)(C); 11-20; 10(A)(B)(C)-20;

27 to 37(A)-37(D); 40-48.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 22 of 63 PagelD #: 700

22

52, That, the willful and malicious Tort of Conversion of property,

(i.e., personal effects, and $67,000.00), stolen from the SUV,

inclusive of recent recovery-refusal to return $25,996.90, include:
(A). seized/stole SUV owned by Plt from hotel parking lot;
(B). seizure of SUV was without receipt for SUV;
(C). seizure of SUV was without notice, or hearing;
(D). seizure resulted in theft of personal effects, and
$67,000.00; and current refusal to return recovered $25,996.00;
(E). seizure was covered-up, concealed, by suppressing,
denying, interfering with information needed to recover the
property in the SUV that was converted; Gf: above 113(B)(C);
(F). conversion was contrary to the law set out herein,
inclusive of that above at "15(E);
(G). cnnvenstion was implemented, or effected by false
representation that included ne criminal conviction, and:
(1). conversion of property was undertaken for the
purpose of law enforcement investigation;
(2). a law enforcement investigation that failed/
refused to provide a receipt, notice or
hearing; Cf: above at 1913(B)(C);
(3). a law enforcement investigation that is still
ongoing after 48 months, cf: above at 1115(C)(D);
(4). a law enforcement investigation that LPD and
RISP Defts, have been silent on; offering no

serious information, or return of the property.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 23 of 63 PagelD #: 701

54.

55.

23
That, the innocent, technical, reckless and negligent Tort
of Conversion of property, (i.e., personal effects, and
$67,000.00), seized and converted from inside the SUV,
included:
(A). reallege 19152(G)(1)(2)(3)(4);
(B). reallege 1151(B).

That, the Tort of Negligence included:

(A). reallege 123-26; 951(A);

(B). LPD and RISP Defts are negligent due to lack of
training, supervision, and funding, see herein, "17-8; 10(B);
11-12; 13(B); 37(€A); 44(A) to 44(F);

(CG). LPD and RISP Defts are negligent, and performing

f

sub-standard police work to the detriment and injury of the
Plt, see herein 112 to 5(A)-5(H); 11(A)-11(G); 15(C)(D); 18-19
(A)(B)(C); 22(A)-22(F); 23 to 24(A)(B)(C); 32(A)-32(M); 40-48;
50-71.

“(D). the duty owed the Plt was violated in these paragrphs

cited within this 9924(A)(B)(C).

That, cited undeniable genuine material facts in this case
that are in controversy, include at a bare minimum:
(A). who secured the SUV, the LPD Defts, or the RISP Defts;
(B). who found and seized the personal effects, and
$67,000.00, that were inside the SUV;
(C). where are the personal effects and $67,000.00, as
of the date of this action; RISP found $25,996.00: refuse to return;

(D). is the funding of the LPD and RISP, reduced, and lower
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 24 of 63 PagelD #: 702

56.

ti dee

98.

59,

24

on April 29, 2016, than it was previous to that date;

(E). is there an ongoing law enforcement investigation
that would involve seizing the $67,000.00;

(F). Exhibit-£, above at 1120, placed the blame for the
seizure of the §67,000.00, on the RISP

(G). is there a conflict of interest in this case, see
above 195(G);

(H). all Defts are operating under a conflict of interest,
alleged above at 115(G);

(1). a conflict of interest would impair, compromise,
or stop a valid, viable, and complete law enforcement
investigation, see above 1152(G)(1)(2)(3)(4), and delay any

completion of outcome, see above "15(C)(D).

That, theft and conversion of property is not a discretionary

act, or function, which the Defts, are authorized to do.

That, all named Defts have a vested, and conflicted interest
in seizing/converting/stealing the $67,000.00, cf: above at

H15(G)5 9913(B)(C);

That, Defts are not entitled to immunity in this case, based
on the contents of this Civil Action, inclusive of the ongoing
conflict of interest described above at "15(G), which is
negating any valid, viable, or complete law enforcement

investigation.

That, the ongoing. conflict of interest, is evidence of a
conspiracy to deny, steal, and defraud the Plt out of his

$67,000.00, and personal effect seized inside the SUV.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 25 of 63 PagelD #: 703

25

60. That, it was foreseeable to the named Defts, that at a bare
minimum, they would need to do the following, which they
failed/refused to do:

(A). get a warrant for the SUV;

(B). provide an inventory of the property seized from
the SUV;

(G). provide a receipt to the Plt for the property
seized from the SUV;

(D). provide a hearing prior to the forfeiture of the
property seized from inside the SUV;

(E).-no criminal investigation is indefinite, and at
some point in time, criminal charges/forfeiture proceedings
must occur or the property seized from inside the SUV, must be
returned to the Plt;

(F). return the property seized from inside the SUV, to
the Plt, or a violation of the law, and civil rights of the

Plt, would, and did occur; return the recovered $25,996.00.

61. That, LPD/RISP procedures in this case were inadequate, and
deliberately indifferent to the Plt, due in part, or in full,
to a lack of funding, or underfunding of available monies to

this case: consider that this case has been ongoing for 48 months.

62. That, an LPD Officer was detailed to be on site at the hotal

after the Plt was shot, cf:.above 121(C).

63. That, no LPD Officer was at the hotel prior to the Plt being

shot, to keep the Plt from being shot.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 26 of 63 PagelD #: 704

67.

| 68.

69.

26
That, the LPD underfunded the security of the hotel where the

Plt was shot, and 48 months later, there have been no arrests.

That, the underfunding of the hotel security where the Plt

was shot, led to the Plt being shot: TOL/LPD Negligence.

That, if the LPD could afford to detail an officer to the hotel
after the Plt was shot there, it could have detailed an LPD

Officer to the hotel prior to the shooting, and prevented the

shooting, unless TOL/LPD were negligent.

That, the LPD knew, or should have known that the close

proximity of the Twin River Casino, (TRC), to the hotel where

the Plt was shot, made it necessary to detail an LPD Officer

at the hotel around the clock to protect the customers in the

hotel.

That, the Policy of failing to fund/underfunding the LPD, by
the TOL, is deliberate indifference to the civil rights of
the Plt, leading to the Plt being shot, and then having his
property inside the SUV seized/converted/stolen, resulting in

the LPD and TOL believing they could act with impunity.

That, injuries suffered by Plt inclusive of having his personal
effects, and $67,000.00, seized/converted/stolen from his SUV,
is a consequence of TOL failing/refusing to fund/underfunding,

the LPD; which have failed for 48 months to solve his shooting.

That, the facts alleged herein, create a controversy between
the parties, from which there is no legal remedy, requiring

this USDG to intervene, declare the rights of all parties
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 27 of 63 PagelD #: 705

71.

27
named, and grant in full, or in part, the requested relief

cited herein below.

That, the theories of causation of the Plts injuries of being
shot, (above at 1161-69), of having his personal effects,
and $67,000.00, being salund/epnverted/stoLen from within the
SUV by the Defts, raise questions of fact to be decided by a

trial jury.

LEGAL CLAIMS

LEGAL CLAIM #1:

fx

73.

That, the acts and omissions of the Defts cited herein above at

"1-71, created a Tort Of Negligence Action resulting in the

cited injuries to the Plt.

That, the Plt, by reference, incorporates 11-71, as part of

this Legal Claim #1, and states, the Defts: |
(A). refused/violated the RIGL §21-28-5.04.1, of the

RI Forfeiture law; No probable catise exists now, to retain money;
(B). refused/violated the Federal Forfeiture Laws at

21 USCS, §§853(a), and 881(d); and/or 19 USCS, §§1615.

LEGAL CLAIM #2:

74.

That, the acts and omissions of the Defts cited herein above at
§§1-71, created a Tort Of Negligence Action-Claim Of Financial

Interference, resulting in the cited injuries to the Plt.

75. That, the Plt, by reference, incorporates "ll-71, as part of this

Legal Claim #2, and states that the Defts interfered with the

Plts right to gamble, and/or have money, and/or spend his money
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 28 of 63 PagelD #: 706

28
as he saw fit, inclusive of 1132(A)-32(M).

LEGAL CLAIM #3:

76.

Ths

That, the acts and omissions of the Defts cited herein above at
8§1-71, violated the laws of Rhode Island, and the United
States; and the Constitution of the United States, resulting

in the cited injuries to the Plt.

That, the Plt, by reference, incorporates. 11-71, as part of
this Legal Claim #3, and states, the Defts:

(A). at a bare minimum, violated RIGI §§21-28.5-04.1,
above at 195(D);

(B). at a bare minimum, violated federal law, 21 USCS,
§§853(a) and 881(d); and 19 USCS, §§1615, see above at "15(D);

(Gc). 42 USGS, §§1981-1988, see above 111;

(D). U.S. Constitution above at 1132(A)-32(M).

LEGAL CLAIM #4:

78.

79.

That, the acts and omission of the Defts cited herein above at
"1-71, created a Willful and Malicious Tort Of Conversion Of

Personal Effects and $67,000.00 seized/converted/stolen from

inside the SUV, and retention of recently recovered $25,996.00;

That, the Plt, by reference, incorporates {11-71, as part. of
this Legal Claim #4, and states, the Defts:
(A). engaged in willful and malicious tort of conversion

of the Plts property;
(B). see above at 91949-51(A); 92(A)-52(G)(1)(2)(3)(4).
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 29 of 63 PagelD #: 707

29
LEGAL CLAIM #5:

80. That, the acts and omissions of the Defts cited herein above at

11-71, created a Innocent, Technical, Reckless Tort Of

 

_ Conversion Of Personal Fffects and $67,000.00, seized/converted

from inside the SUV; Defts have admitted they have $25,996.00.

8b. That, the Plt, by reference, incorporates 1471, as part of
this Legal Claim #5, and states, the Defts:
(A). engaged in an innocent, technical and reckless tort

of conversion of the Plts property;

(B). see above at 9949-50; 51(B); 53-54

RELIEF REQUESTED

82. Order, a jury trial on all issues.

83- Order, the immediate return of the personal effects of the Plt.
84. Order, that the $67,000.00, will be returned to the Plt, with

interest since April 29, 2016; return $25,996.00, immediately.
85. Order, that the Defts will pay damages in the amount of not

less than $10,000.00, nor more than $5 Million Dollars total.

mn

Order, what other further, or greater relief the USDC deems is

in the interest of justice.

87. Order, that DISCOVERY will be allowed on all issues.

Respectfully submitted, Dated: May 15, 2020
c ; a = a =

 

Riéhard Ferreira
Pro se.

P.O. Box-8000
Shirley, MA. 01464
Case 1:19-Cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 30 of 63 PagelD #: 708

EXATBI'T ~<A
Case 1:19-cv-00200-JJM-PAS Document 46

Filed 06/04/20 Page 31 of 63 PagelD #: 709

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT COURT NO. COURT DIVISION POLICE NO,
3rd 16-70-WA
sTaTe. _ |¥S: DEFENDANT (NAME and ALIAS) STATE OF RHODE ISLAND
EX RICHARD FERREIRA DISTRICT COURT
REL |Alias- J. Doe CRIMINAL COMPLAINT
DEFENDANT ADDRESS AND PHONE :
45 DOVER ST “FALL RIVER MA
STREET city STATE PHONE
DEF. D.O.B. DEF. BCI NO. DEF. SOC, SEC. NO. DEF. M.V. LIC. NO, DETERMINE ATTY DATE PRE TRIAL DATE
07/11/1978 . ay t
OFFENSE DATE OFFICERICOMPLAINANT ("wis Nia Wy nea \@ |PRE-ARRAIGN CONF DATE TRIAL DATE
04/29/2016 ([] BERS | netective his erence lore - (2. doe
POLIGE DEPT./COMPLAINANT ADDRESS SET. EG acien Fh [Firs2e & SUPERIOR GTARRAIGN DATE [MISC DATE/BAIL HRG/CONTROL
| Lincoln Police Department, 100 Old River Road

 

 

ON BEHALF OF THE STATE | SWEAR THAT THE ABOVE DEFENDANT DID

TO ANY JUDGE OR JUSTICE OF THE PEACE:
Z.

COMMIT THE FOLLOWING OFF ENSES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GFFIGeRR DATE / SWOR ers rE GEMUSTICE OF THE PEACE DATE rm
x f tL 5 /b lé xf Wye Zo me piccqateag |S STM
eS INITIAL APPEARANGE -
APPEARANCE DATE BAILF ae ARRAIGNMENT, DATE JustTic,
« A0f¢ |g eR PI6/6 Fie 8 DI
ARRAIGNMENT G
ARRAIGNMENT DATE ADVISED OF RIGHTS JURY TRIAL WAIVED PLEA COUNT 1 PLEA COUNT 2 PLEA COUNT 3
Clyves [no Clves [Jno 5 PLey :

BAIL FOR ALL GOUNTS ATTORNEY NAME Cl] easvnrn JUDGE/USTICE OF THE PEACE

i Ol count aver
$ Oe. x

COUNT’ [SmvereS) 21-28-4.01(c) (1) (a) [xlretony — [_]MISDEMEANOR Clwowarion = CJoroinante -

 

"On 04/29/2016 0515, FERREIRA, RICHARD,
HEROIN as set fourth in Schedule (I II ETC) of
of 21-28-4.01(C) (1)A of the General Laws as amended."

Did unlawfully possess a controlled pubstance classified as

131-28-2.08 of the General Lawa as amended, in violation

 

SENTENCE IMPOSED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIBROSIEN ([] Nor GUILTY FINDING
(oismissa (_] CASE FILED 1 YEAR
[_] GUILTY PLEA [_] INFO/TRUE BILL
[_] NOLO PLEA [_] NO INFO/NO TRUE BILL
[_] Guicry FINDING Ol OTHER
PROCEEDING... : -— “5 APPEAL JUDGE 7s A delay 4 — BATE... se
{_]ARRAIGN or PRE TRIAL C]rriaL = [LJ)OTHER TAKEN Cl ix
COUNT 2. [STATHTES) (lretony = [] MispEMEANOR (J viotarion [C] oRDINANCE
.| DISPOSITION C]noreutcry Finnie SENTENCE IMPOSED
(_] DismIssAL [_] CASE FILED 1 YEAR
: LJ GUILTY PLEA [_] INFO/TRUE BILL
{_] NOLO PLEA (_] No INFONO TRUE BILL 3
_ (]uicty FINDING [_] OTHER
PROCEEDING APPEAL JUDGE DATE
Clarraicn [CJPRETRIAL = []TRIAL [_JOTHER TAKEN x
COUNT3 [goatee []recony [MISDEMEANOR [Jviocaion = [J ORDINANCE

 

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 32 of 63 PagelD #: 710

y
i L
4

 

 

 

_ of
Li.soln Police Department Page: 1
NARRATIVE FOR DETMCTIVE SEAN & GORMAN
Ref: 16-858-0F
Entered: 05/03/2016 @ 1522 Entry ID: SGOR
Modified: 12/19/2018 @ 0844 Modified ID: KWIN

On 04/29/16 af approximately 0540hrs, I responded to the Courtyard Marriott at 636 Washington Highway
for a report of a shooting that occurred an hour.earlier,

Upon arrival to the Courtyard Marriott I entered the elevator to the 3rd floor and observed Gerron Harper

a Fee and Isabela Silva (a.k.a. a speaking with officers (O/Kinniburgh,
O/Sexton, O/Rodriguez). All of the aforementioned parties were staged near the soda machine area of the
3rd floor. O/Kinniburgh explained that an incident occurred in Room 318 of the Courtyard Marriott where
an altercation took place and a victim, Richard Ferreira (a.k.a. ni was possibly shot in
the stomach and face. At this time, I immediately set up a perimeter and confirmed that only one room (320)
was occupied at the time, The occupant of 320 was notified to stay in their room until they could safely be
moved by the hotel. At this time I requested that O/Anterni start a log of all people that were in the room
ptior to my arrival, entered the crime scene during processing and even exited the elevator and inquired
about the incident. As I began to process the scene, I observed a large amount of blood on the carpet in front
of the room and two shell casings from a firearm clearly visible on the rug directly in front of Rm.318.

At this time I spoke with Silva and Harper who stated that they were in the room sleeping after checking in
around 3:00am, Silva stated she was sleeping on the chair in the room and Harper stated he was on the bed
when they heard Ferreira (Richie) yell and then heard two gun shots. Both stated that they jumped up to see
two "figures" running out of the room and Ferreira stumbling backwards into the room. Harper stated that he
grabbed Ferreira and asked him what happened to which Ferreira stated "I'm dying man!" Harper stated that
there was a large amount of blood around Ferreira's head, face and stomach so he believed that Ferreira got
shot in tie face and stomach. Harper stated that Silva (Bella) yelled at him to "Run!" in fear that the shooters
would come back so he took the elevator downstairs and walked out of the front door, Silva stated she
remained in the room and covered Ferreira with a comforter from the bed until she also ran downstairs in
order to look for help, Silva stated that she then observed Officers with their guns drawn on Harper and
yelled that he was no the suspect and that they may still be in the hotel. Stories then began to vary as to
where Harper and Silva went after police began searching for suspects, however a short time later both
arrived back upstairs on the 3rd floor to check on Ferreira,

After briefly speaking with the witnesses, ] began to photograph the scene starting with view from the
elevator, I then moyed into the room where I observed more blood on the carpet and walls. l also began
observing teeth located on the carpet outside and inside the entrance way into the room, As I proceeded into
the room, I observed a pile of items (including two cellular phone) in the middle of the room on the rug. I
also observed a baggie of white powdery substance and an similar empty baggy, located on the desk in the
front of the room near the TV cabinet. At this time, Chief Sullivan arrived on scene and informed me that the
RI State Police were en route and would then be in charge of the scene. I then exited the room and awaited
their arrival. A short time later, the scene was turned over to Det. Lt. Grassel and Det, Sgt. DeMarco from

the RI State Police.

Later in the day, Det Tilson and | responded back to the Courtyard Marriott and field tested the
aforementioned white substance which had been seized by the RI State Police. The substance tested positive
for heroin. At this time, it was determined that all three occupants of the room would be charged with
Possession of a Controlled Substance classified as Heroin.

 

Lincoln-RFP-000025

 
ee

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 33 of 63 PagelD #: 711
re . . Page: 2

j = cy :
_ da soln Police Department
NARRATIVE FOR DETECTIVE SEAN EB GORMAN

Ref: 16-858-o0Fr
Entry ID: SGOR

Entered; 05/03/2016 @ 1522
Modified: 12/19/2018 @ OBa4 Modified ID: KWIN

- The incident js still under investigation at the time of this report.

 

 

Lincoln-RFP-000026
 

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 34 of 63 PagelD #: 712
ae cy

 

Li..zoln Police Dapartment Pos Page: 1
GORMAN WITNESS STATEMENT
Ref: 16-254-AR

Entered: 07/06/2016 @ 0952 Entry ID: SGOR
Modified: 07/06/2016 @ 0954 Modified ID: sScoR

TIME: 0953
DATE; 07/06/2016
PLACE: LPD HQ

I, DETECTIVE SEAN GORMAN voluntarily without threats or promises make the following statements:

Q. What is your name? Q. What is your date of birth?
A. Sean Gorman A. N/A

Q. What is your present address? Q. What is your occupation?
A. 100 Old River Ra, Lincoln RI 02865 A. Detective

On 04/29/16 at approximately 0540hrs, I responded to the Courtyard Marriott at 636 Washington Highway for
a report of a shooting that occurred an hour earlier.

Upon arrival to the Courtyard Marriott I entered the elevator to the 3rd floor and observed Gerron Harper

pa Taer] and Isabela Silva (a.k.a. "Bella" i speaking with officers (O/Kinniburgh,
O/Sexton, O/Rodriguez). All of the aforementioned parties were staged near the soda machine area of the 3rd
floor, O/Kinniburgh explained that an incident occurred in Room 318 of the Courtyard Marriott where an
altercation took place and a victim, Richard Ferreira (a.k.a. "Richic" [I was possibly shot in the
stomach and face, At this time, I immediately set up a perimeter and confirmed that only one room (320) was
occupied at the time. The occupant of 320 was notified to stay in their room until they could safely be moved
by the hotel. At this time I requested that O/Anterni start a log of all people that were in the room prior to my
arrival, entered the crime scene during processing and even exited the elevator and inquired about the incident,
As I began to process the scene, J observed a large amount of blood on the carpet in front of the room and two
shell casings from a firearm clearly visible on the rug directly in front of Rm.318.

At this time I spoke with Silva and Harper who stated that they were in the room sleeping after checking in
around 3:00am. Silva stated she was sleeping on the chair in the room and Harper stated he was on the bed
when they heard Ferreira (Richie) yell and then heard two gun shots. Both stated that they jumped up to see
two "figures" running out of the room and Ferreira stumbling backwards into the room, Harper stated that he
grabbed Ferreira and asked him what happened to which Ferreira stated "I'm dying man!" Harper stated that
there was a large amount of blood around Ferreira's head, face and stomach so he believed that Ferreira got
shot in the face and stomach. Harper stated that Silva (Bella) yelled at him to "Run!" in fear that the shooters
would come back so he took the elevator downstairs and walked out of the front door, Silva stated she
retained in the room and covered Ferreira with a comforter from the bed until she also ran downstairs in order
to look for help. Silva stated that she then observed Officers with their guns drawn on Harper and yelled that he
was no the suspect and that they may still be in the hotel. Stories then began to vary as to where Harper and
Silva went after police began searching for suspects, however a short time later both arrived back upstairs on

the 3rd floor to check on Ferreira.

 

 

Lincoln-RFP-000029
 

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 35 of 63 PagelD #: 713

f \

 

ct z
tl soln Police Department Page: 2
GORMAN WITNESS STATEMENT
Ref: 16-254-AR

Entered: 07/06/2016 @ 0952 Entry ID: SGOR
Modified: 07/06/2016 @ 0954 Modified ID: scoR

After briefly speaking with the witnesses, I began to photograph the scene starting with view from the
elevator. I then moved into the room where I observed more blood on the carpet and walls. I also began
observing teeth located on the carpet outside and inside the entrance way into the room. As I proceeded into the
room, I observed a pile of items (including two cellular phone) in the middle of the room on the rug. I also
observed a baggie of white powdery substance and an similar empty baggy, located on the desk in the front of
the room near the TV cabinet, At this time, Chief Sullivan arrived on scene and informed me that the RI State
Police were en route and would then be in charge of the scene. I then exited the room and awaited theit arrival.
A short time later, the scene was tumed over to Det. Lt. Grassel and Det. Sgt. DeMarco from the RI State

Police.

Later in the day, Det Tilson and I responded back to the Courtyard Marriott and field tested the
aforementioned white substance which had been seized by the RI State Police. The substance tested positive
for heroin. At this time, it was determined that all three occupants of the room would be charged with
Possession of a Controlled Substance classified as Heroin.

SIGNATURE

Statement taken by:

 

SIGNATURE

Witness:

 

 

Lincoln-RFP-000030

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 36 of 63 PagelD #: 714

~ a Lincoln Police Department i Page: 1
NARRATIVE FOR PATROL. OFFICER STEPHEN A RODRIGUES
Ref: 16-835-0F .
Entered: 04/29/2016 @ 0906 Entry ID: SROD

Modified: 05/19/2016 @ 2354 Modified ID: SROD
Approved: 05/22/2016 @ 9709 Approval ID: JBOL

 

On 04/29/16 at approximately 0520hrs: aihile at Twin River Casino with O/Legare handling Jicinaiins
call, I was dispatched to the Courtyard Marriottat 636 Washington Highway for a report of an injured male with
possible shots fired. While enroute dispatch informed us that one male had been shot and poaailis suspects had

fled the scene.

Upon arrival to the Constyaed Marriott I entered the elevator to $e 3rd floor when a blaok: male wearing a
blue t-shirt and dark colored jeans entered the elevator with me. The male subject later identified as
& identified himself as a friend of the victim and did state he was present in the hotel.
room during the shooting. eS could not articulate to me why he had left the scene and was now returning
the hotelroom. gir wvas-in-a agitated-and nervous-state-and-could-not give-me-complete-answers-o-what had -—-—->-—

transpired in the hotel room. As I exited the dts became extremely upset and agitated toward the
police when he observed his friend laying on the floor. -O/Kinniburg, O/Sexton and O/Anterni had already been

on scene placed ip back on the elevator and 0/ Sexton escorted to the hotel lobby.

_ T exited the élevator to the right, and observed a middle aged white male, iitee identified as Richard _
Ferreira (@R-78), dressed only in his underwear laying face down in the hallway in front of Rm. 318. Ferreira
was talking hysterically to his citi aa L observed blood on the top of Ferreira's
head and an apparent wound on the left side of his torso. Two shell casing from a firearm were clearly visable
on the mg next to the victim outside Rm.318:

Once the scene was cleared by the officers, I spoke to three witnesses in the adjacent hotel Rm. 3 16. The

witnesses from Rm. 316,
all completed witness statement forms on Scene. WN stated she woke up from hearing

two gun shots from the room to the left of them. Anna said she observed two darker skinned individuals walk
by their room to the right after the incident. MMexplained that she could hear a female screaming "Why
Richie Why!", " Why would you open the door?" stated that after a couple minutes she looked outside her .
hotel room and walked down to Rm. 318 to see what happened when the door to Rm. 318 started to open. At
that point she went back to her room and could hear someone yelling for help. Sa. said she went back outside

to the Rm. 318 where she observed a caucasian midle laying supine on the ground screaming for: nc aa said
she threw him a towel and thats when the in police amived.

stated she woke up to Seonle screaming and yelling in the hallway, ‘then heard a teat
noise. aid she could hear a hysterical female screaming "Why Richie why!". QBs explained that
after the incident she could hear people running up and down the hallway for what seemed like minutes.
Parker stated that he heard two gun shots and people screaming and yelling "Why, why, why!"

While interviewing the witnesses, Rescue 2 arrived on scene zi transported Ferreira to RI Hospital for
further medical evaluation. I did a perimeter search of the immediate area for any additional evidence with ©
negative results. The front desk clerk identified as ggg (DOB unknown) stated that he did not
observe the suspects enter the hotel at approximately 0500hrs. The GM of the Courtyard Marriott arrived on
scene a short time later and was able to use the surveillance cameras to identified two black males entering the: -
sll of the hotel at approximately 0505hrs.

O/Kinneberg secured the scene and had dispatch contact Detective Gorman to respond for processing.

 
Case 1:19-cv-00200-JJM-PAS Document’46 Filed 06/04/20 Page 37 of 63 PagelD #: 715

 

Lincoln Police Department.
Incident Report

 

Incident #: 16-835-oF -
Call: #: 16-10745

Page: 1:
06/15/2018

 

Date/Time Reported: 04/29/2016 0515

- Report Date/Time: 04/29/2016 O801
Occurred Between: 04/29/2016 0500-04/29/2016 0540
Status: Incident Closed By Arrest

- Reporting Officer: Patrol Officer STEPHEN RODRIGUES
Assisting Officer: Patrol Officer JOSEPH ANTERNI
Approving Officer: Sergeant JASON BOLDUC

Signature:
Additional Cases: 16-254-AR
16-253-AR

 

” Signature:

 

  

(i OFFENSE (5S)

 

LOCATION TYPE: Hotel/Motel/Temp. Lodgings Zone: Middle North
COURTYARD MARRIOTT
636 WASHINGTON HWY: |

LINCOLN RI 02855

Ll ASSAULT W/ INTENT TO COMMIT aA FELONY i “N Felony
11-5-1 * 11-5 1 - SERIOUS INJURY .
} _ OCCURRED: 04/29/2016 0500,
SUSPECTED OF USING: ‘Not Applicable
CRIMINAL ACTIVITY: None/Unknown
WEAPON/FORCED USED: Handgun
: BIAS AGAINST: No Bias ; B
AGGR. ASSAULT/HOMICIDE: Unknown Circumstances

we

ROBBERY-15T DEGREE oo N Felony |
11-39-1/1D 11-39 L
OCCURRED: 04/29/2016 0520
SUSPECTED: OF USING: Not Applicable
‘CRIMINAL ACTIVITY: None/Unknown
WEAPON/FORCED USED: Handgun

  

) Oe eS Ce olay

 

event ep
FERREIRA, RICHARD Fae MoOUW 37
45 DOVER ST
FALL RIVER MA

pos: WEB 1572
TC aa nh nenietere ieee eee,
ETHNICITY: Not of Hispanic Origin :

RESIDENT STATUS: Non. Resident
TAKEN TO; Rhode Island Hospital

TAKEN BY: Rescue 2

TREATED DATE: 04/29/2016 @ 0545 :
VICTIM CONNECTED TO OFFENSE WUMBER(S): 1 2

 

ee Se ¥> 2==-e.

   
   

 
     

 
| Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 38 of 63 PagelD #: 716

Headquarters Page: 1
Incident Report 11/29/2019

Tncident #: 16RIX1-763-OF

 

 

[Date/Time Reported: 04/29/2016 0630

Report Date/Time: 04/29/2016 1156

Occurred Between: 04/29/2016 0330-04/29/2016 1200
Status: Incident Open

Reporting Officer: Corporal scoT BARUTI
Assisting Officer: Detective MARC ALBOUM
Approving Officer: Corporal SCOT BARUTI

Signature:

 

 

Signature:

 

# OFFENSE (5) ATTEMPTED TYPE

OCATION TYPE: Residence/Home/Apt. /Condo Zone: Lincoln Area
5 DOVER STREET

45 DOVER ST

FALL BIVER MA

1 FELONY ASSAULT/ DANG. WEAPON OR SUBSTANCE N Felony
11-5-2 11-5 2
OCCURRED: 04/29/2016 0400

   

  
 

 

SEX RACE AGE

 
 
 

# “VICTIM (S)

i FERREIRA, RICHARD M Ww 37

bo: ae

INJURIES: Other Major Injury

ETHNICITY: Not of Hispanic origin
RESIDENT STATUS: Resident

VICTIM CONNECTED TO OFFENSE NUMBER(S): 1

  

rape sort) SS TSTEFCTO) GL 1b 9 =) US) ob 5S) SSN OI
1 HARPER, GERRON A PARTICIPANT M =B 21
2 SILVA, ISABELA PARTICIPANT FW 39

pon:

EMPLOYER: MASSHEALTH

 

 

RISPOO19
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 39 of 63 PagelD #: 717

 

Headquarters
Incident Report

Incident #: 16RIX1-763-OF

PERSON (5) PERSON TYPE

3 FLINT, CHARLES OTHER M W 45
_——en

4 JEFFERSON, CLIFTON T PARTICIPANT M W 23
DOB:

5 SANTIAGO, ABRAM WITNESS M W 27
—

6  WATKINSON, MARK WITNESS M Ww 55

VEHICLE (8S)

 
   

 
     

 
 

YEAR MAKE STYLE COLOR] COLOR2

1 suv 2005 MERZ sU GRY
STATUS: Evidence (Not Nibrs Reportable)
Property #: 16RIX1-1321-PR
VIN: 40GAB57B15A543741
TOWED TO: Headquarters
311 DANIELSON PKE
SCITUATE RI 02857

TOWED BY: Knox's Towing TOWING CHARGES:

  

R PROPERTIES PROPERTY

 
 

BLUE FRUIT OF LOOM MENS UNDERWEAR LG6RIK1-1239-PR

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
OWNER: FERREIRA, RICHARD
2 UNLIMITED PATIENCE KHAKI SHORTS SIZE XL 16RIX1-1240-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
OWNER: FERREIRA, RICHARD

3. TOUCH DNA SWAB HNDL 3RD FLR WEST STRWELL 16RIK1-1241-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE; 04/29/2016

 

Page: 2
11/29/2019

 

  

MA 2NX159

DATE: 04/29/2016

 
 
   

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

 

 

RISP0020
Ca :19-cv- - ;
se 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 40 of 63 PageID #718

Headquarters Page:
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

  

OTHER PROPERTIES PROPERTY #

4 TOUCH DNA SWAB 15ST FLR HNDL 1ST FL WIHAL 16RIK1-1242-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
pATE: 04/29/2016

5 TCH DNA SWAB isi FL EXT OUT WEST STRWLL 16RIX1-1243-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

6 ‘TCH DNA SWB INT BAR 1ST FL OUT WEST STRW 16RIX1-1244-FPR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL {i NOT AVAIL
DATE: 04/29/2016

7 ‘TCH DNA SWB 3RD FL EAST STRWLL 16RIX1-1245-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

8 GSR KIT FROM GERRON HARPER 7/15/94 16RIK1-1246-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
parm: 04/29/2016

5 IPHONE CHARGER CORD 16RIX1-1247-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ‘
SERIAL |}: NOT AVAIL
DATE: 04/29/2016

10 BLACK G-STAR RAW T-SHIRT 16RIX1-1248-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

11 BLUE LEVIS JEANS 16RIX1-1249-FPR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE; 04/29/2016

12 LEPT REPUBLICA SNEAKER L6RIX1-1250-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: WOT AVATL
DATE: 04/29/2016

13 RIGHT REPUBLICA SNEAKER 16RIX1-1251-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVATL
paTE: 04/29/2016

14 CARTRIDGE CASING- HALLWAY P#}1 16RIX1-1252-PR Evidence (Not Nibre Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

 

 

 

RISPO021
Case 1:19-cv- -
@ 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 41 of 63 PagelD #: 719

 

Headquarters Page: 4
Incident Report 11/29/2019

Incident #: L6RIX1-763-OF

    

 
    

PROPERTY # ety Wes]

 
   

OTHER PROPERTIES

15 SUSPECTED TOOTH- HALLWAY P#2 16RIX1-1253-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
pATE; 04/29/2016

16 CARTRIDGE CASING - HALLWAY PHS L6RIK1-1254-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

17 SUSPECTED TOOTH - HALLWAY Pita 16RIX1-1255-PR Evidence (Not Nibrs Reportable)
QUANTITY: VALUE:
SERIAL #: NOT AVATL
DATE; 04/29/2016

18 RED ELASTIC - HALLWAY PHS 16RI#1-1256-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

19 RED/BROWN STAIN - HALLWAY PKG 16RIX1-1257-PR Evidence (Not Nibre Reportable)
QUANTITY: 1 VALUE!
SERIAL #: NOT AVAIL
DATE: 04/29/2016

20 BED SHEETS - HALLWAY PHT 16RIX1-1258-PR Evidence (Not Nibrs Reportable)
QUANTITY: 3 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

21 BLUE SHIRT IN DOOR = EHS i6RIX1-1259-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE :
SERIAL #: NOT AVAIL
DATE: 04/29/2016

22 RED/BROWN STAIN-LEFT EXT DOOR JAMB- PH9 16RIX1-1260-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

23 RED/BROWN STAIN EXT DOOR HANDLE- Pi10 16RIX1-1261-PR Evidence (Not Nibrs Reportable)
QUANTITY: VALUE:
SERIAL #: NOT AVATL
DATE: 04/29/2016

im

24 RED/BROWN STAIN EXT DOOR ~ P11 16RIX1-1262-PR Evidence (Not Nibrs Reportable)
QUANTITY: VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

~

25 RED/BROWN STAIN RGHT EXT DOOR gJaMB- PH#12 16RIX1-1263-FR Evidence (Net Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE; 04/29/2016

 

 

RISPOO22
 

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 42 of 63 PagelD #: 720
' Headquarters Page: 5
Incident Report 11/29/2019

Incident #: 16RIX1-763-0F

# OTHER PROPERTIES PROPERTY STATUS
26 RED/BROWN STAIN INTER DOOR HANDLE P#13 16RIX1-1264-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:

SERIAL #: NOT AVAIL
DATE: 04/29/2016

27 RED/BROWN STAIN EAST WALL NEAR DOOR PHI14 16RIX1-1265-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

28 RED/BROWN STAIN CARPET NEAR DRWAY Pif15 16RIX1-1266-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

29 CELL PHONE CORDS W CHARGER P16 16RIK1-1267-PR Evidence (Net Nibrs Reportable)
QUANTITY: 3 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

30 SUSPECTED TEETH INTERIOR ROOM- Pi17 16RIX1-1268-PR Evidence (Not Nibrs Reportable)
QUANTITY: 4 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

31 BROWN PURSE -FLOOR OF ROOM- Pi18 16RIX1-1269-PR Evidence (Not Nibra Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

32 ROSE/WHITE I-PHONE W/ CASE Pi19 16RIX1-1270-FR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVATL
DATE: 04/29/2016

33 MISC. ITEMS FROM FLOOR ROOM- P#21 16RIX1-1271-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE! « f
SERIAL #: NOT AVAIL Mefudes f 0: I2
DATE: 04/25/2016
34 I-PAD ON DESK P#22 16RIX1-1272-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:

SERIAL #: NOT AVATL
DATE: 04/29/2016

35 SUSPECTED DRUGS/PACKAGING ON DESK P#23 16RIX1-1273-PR Evidence (Not Nibrs Reportable)
QUANTITY: 4 VALUE:
SERIAL jt: NOT AVAIL
DATE: 04/29/2016

36 BLACK PURSE ON DESK P#24 16RIX1-1274-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ,
SERIAL #: NOT AVAIL
DATE: 04/29/2016

 

RISP0023
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 43 of 63 PageID #: 721

Headquarters Page: 6
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

 
 
 

    

 

je)steys)3) 50 a STATUS

 
   

OTHER PROPERTIES
37 BASEBALL HAT ON DESK PH25 16RIX1-1275-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
38 SNEAKERS FROM BETWEEN BEDS BH26 16RIX1-1276-PR Evidence (Not Nibrs Reportable)
QUANTITY: 2 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
39 WOMENS SANDLES ON FLOOR- P27 16RIX1-1277-PR Evidence (Not Nibrs Reportable)
, QUANTITY: 2 VALUE:
40 BLACK JACKET W/ DESIGN ON CHALR- PH28 16RIK1-1278-PR Evidence (Not Nibrs Reportable)

SERIAL #: NOT AVAIL
DATE: 04/29/2016

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

41 socKS ON HEATER- B29 16RIX1-1279-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE;
SERIAL #: NOT AVAIL
path: 04/29/2016

42 GATORADE BOTTLE ENTRYWAY TABLE -E#30 16RIX1-1280-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/28/2016

43 GATORADE BOTTLE NGHTSTND BETWN BEDS-P#31 16RIX1-1281-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

44 PIECE OF PLASTIC NEAR NORTH BED- P#32 16RIX1-1282-FR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUB:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

45 SUSPECTED TOOTH CARPET INSIDE DRWY~ P#33 16RIX1-1283-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

AG ROSE/WHITE IPHONE Pi#20 16RIX1-1284-PR Evidence (Net Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

47 BLACK COOLPAD - TOP CTR CONSOLE 16RIX1-1288-PR Seized (Not Previously Stolen)
QUANTITY: 1 VALUE: $100.00
SERIAL #: NOT AVAIL
DATE: 04/29/2016

 

 

 

RISPO024
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 44 of 63 PagelD #: 722

 

i

46

49

50

al 51
52
53
54
55
56
57

58

 

Headquarters

Incident Report

Incident #: 16RIX1-763-OF

OTHER PROPERTIES

GLD/WHT IPHONE 6S+ BLK CASE FROM VEHICLE

PROPERTY #

16RIX1-1289-PR

QUANTITY: 1 VALUE; $500.00

SERIAL #: NOT AVAIL
DATE: 04/29/2016

BLACK HUAWEI CELLPHONE REAR OF MERCEDES
QUANTITY: 1 VALUE!
SERIAL #: NOT AVAIL

DATE: 04/29/2016

VARIOUS BAGS FROM CASH SEIZURE - GLV BOX
QUANTITY: 3 VALUB:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

ASSORTED US CURRENCY - GLOVE BOX

16RIX1-1290-PR

16RIX1-1291-PR

16RIX1-1292-PR

QUANTITY: 1 VALUE: $23,040.00

SERIAL #: NOT AVAIL
DATE: 04/29/2016
OWNER: FERREIRA, RICHARD

BLK MOTOROLA CELL/CASE - LNDRY BAG CAR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BLK LG CELL - CLEAR BAG IN TRUNK
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BLK LG CELL NO BACKING - CLEAR BAG TRUNK
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BLK COOLPAD CRCK SCREEN - CLEAR BAG TRNK
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

WHT/SLV IPHONE 6+ SLV CASE-CLR BAG TRUNK
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BLK IPAD GLD CASE-CLEAR BAG IN TRUNK
QUANTITY: 1 VALUE:
SERIAL +; NOT AVAIL

DATE: 04/25/2016

SCRIP BTL-26 PINK PILLS- CTR CONSOLE
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 05/02/2016

16RIX1-1293-PR

16RIX1-1294-PR

16RIX1-1295-PR

16RIX1-1296-PR

1L6RIX1-1297-PR

16RIX1-1298-PR

16RIX1-1299-PR

Page: 7
11/29/2019

STATUS

Seized (Not Previously Stolen)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Seized (Not Previously Stolen)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

 

RISPO02S
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 45 of 63 PagelD #: 723

 

Headquarters Page: 8
Incident Report 11/29/2019

Tncident #: 16RIX1-763-OF

 

OTHER PROPERTIES PROPERTY # STATUS
59 ASSORTED FREE STNDNG CASH WITHIN VEHICLE 16RIX1-1300-PR Evidence (Not Nibrs Reportable)
QUANTITY: 6 VALUE: $25.00

SERIAL #: NOT AVAIL
DATE: 05/02/2016

60 TOUCH DNA STEERING WHEEL-MERCEDES 16RIX1-1302-FR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

61 TOUCH DNA SHIFTER - MERCEDES 16RIX1-1303-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

62 MOUNTAIN DEW BTL - FRONT PASS SEAT 16RIX1-1304-PR Seized (Net Previously Stolen)
QUANTITY: 1 VALUE: $0.00
SERIAL #: NOT AVAIL
DATE: 05/02/2016

63 RED BULL CAN - FRNT PASS CUP HOLDER 16RIX1-1305-PR Evidence (Not Nibrs Raportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

64 COUNTERFEIT $20 BILL 16RIX1-1306-PR Seized (Not Praviously Stolen)
QUANTITY: 1 VALUE: $0.00
SERIAL #: NOT AVAIL
DATE: 05/02/2016

OWNER: SILVA, ISABELA
Y 65 ASSORTED US CURRENCY-GUESS PURSE TRUNK L6RIX1-1307-PR lvidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: $2,210.00

SERIAL #: NOT AVAIL
DATE: 05/02/2016

66 GUESS PURSE FROM TRUNK 16RTX1-1308-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE; 05/02/2016

67 MA LIC FROM GUESS PURSE - C FLINT 1LGRIX1-1309-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

5 68 $699.27 RECOVERED FR BLACK PURSE:1274-PR 16RIX1-1310-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: $699.27
SERIAL #: NOT AVAIL

DATE: 05/02/2016

69 TOUCH DNA SWAB-45 CAL CASING FR 1252-PR 16RIX1-1311-PR Evidence (Net Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #; NOT AVATL
DATE: 05/02/2016

 

 

RISPO026
 

Cc -19-cv-
ase 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 46 of 63 Page|D
~

 
  

 
 

721

72

73

74

75

76

1

78

79

BO

Headquarters
Incident Report

Incident #: 16RIX1-763-OF

    

OTHER PROPERTIES PROPERTY if

  

TOUCH DNA SWAB-45 CALCASING FR 1254-PR 1GRIX1-1312-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016
SWAB OF RED BROWN STAIN FROM 1254-PR 16RIX1-1313-PR
QUANTITY: 1 VALUE:
SERIAL i: NOT AVAIL
DATE: 05/02/2016
BLACK USB DRIVE- DOT FOOTAGE RTE 146/116 16RTX1-1315-PR

QUANTITY: 1 VALUE: $1.00
SERIAL #: NOT AVAIL
DATE: 05/03/2016

3 §1 BILLS RECOVERED FROM 1269-PR 16RIX1-1316-PR
QUANTITY: 3 VALUE: $3.00
SERIAL #: NoT AVAIL
DATE: 05/03/2016
SET OF KEYS FROM 1271-FR 16RIX1-1317-PR

QUANTITY: 1 VALUE:
SERIAL #; NOT AVAIL
pavE: 05/03/2016

MA LICENSE FROM 1269-PR- ISABELA SILVA 16RIX1-1318-PR
QUANTITY: 1 VALUE:
SERIAL jf: NOT AVAIL

DATE: 05/03/2016

TOUCH DNA SWAB OF EXT DOOR HANDLE RM 318 16RIX1-1322-FR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

CUTTING STAIN #1 1248-PR 16RIX1-1324-FR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 05/03/2016

CUTTING STAIN 2 1248-PR L6RIX1-1325-FR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 05/03/2016

CUTTING OF SHOELACE FROM 1250-PR 16RIX1-1326-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

patE: 05/03/2016

SWAB OF SUSPECTED BLOOD FROM 1251-PR 16RIX1L-1327-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 05/03/2016

ay HOT)

Evidence

(Not Nibrs

ete

11/29/2019

 

Reportable)

Evidence (Not Nibrs Reportable)

Seized (Not Previously Stolen)

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

(Not Nibrs

(Not Nibrs

(Not Nibrs

(Not Nibre

(Not Nibrs

(Not Nibrs

(Not Nibrs

(Not Nibrs

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

 

RISP0O027
 

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 47 of 63 PagelD #: 725

 

81

Incident #: 16RIX1-

Headquarters
Incident Report

763-OF

# OTHER PROPERTIES PROPERTY #
LATENT LIFT CARD EXT DOOR HAND RM 318 16RIX1-1336-PR
QUANTITY: 1 VALUE:

SERIAL 4: NOT AVAIL
DATE: 05/05/2016
LATENT PRINT LIFTS FROM MERCEDES 16RIX1-1337-PR

B2

83

84

B5

QUANTITY:
SERIAL #:
DATE:

4 VALUE:
NOT AVAIL
05/05/2016

SURVEILLANCE FOOTAGE COURTYARD HOTEL

QUANTITY:
SERIAL #:
DATE:

1 VALUE:
NOT AVAIL
05/06/2016

16RIX1-1358-PR

STANLEY SCREW DRIVER - FRONT DRIV SIDE 16RIX1-1363-PR

QUANTITY:
SERIAL #:
DATE:

1 VALUE:
NOT AVAIL
05/09/2016

ROSE COLORED I PHONE 68 PLUS, A1687

QUANTITY:
SERIAL #:
DATE:
OWNER:

1 VALUE:
FCC ID: BCG-R2944A
05/10/2016

HARPER, GERRON ALAN

ITEMS FROM HAMPTON INN WESTPORT

QUANTITY:
SERIAL +:
DATE:

1 VALUE:
NOT AVAIL
06/17/2016

40,00

16RIX1-1393-PR
$500.00

16RIX1-1967-PR

Page: 10
11/29/2019

STATUS

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)

Seized (Not Previously Stolen)

Seized (Not Previously Stolen)

Held for Safe Keeping

 

RISP0028
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 48 of 63 PagelD #: 726

EX HIBItT-B

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 49 of 63 PagelD #: 727

Tel. 401.273.5600 . Fax. 401 454-5600

The State Bank Building . 383 Atwells Avenue Providence, Rhode Island 02909 ATTORNEY & COUNSELLOR AT LAW

May 1, 2019
VIA US Mail

Richard Ferreira #W110543
P.O. Box 8000
Shirley, MA 01464

Dear Mr. Ferreira:
[ hope this letter finds you well.
I am in receipt of your letter dated April 25, 2019.

First, the Newport District court warrant stems from case number 21-2017-02506.
To resolve this, | will need you to provide me with proof of the date you entered into
Massachusetts’s custody and an anticipated release dats.Upon receipt of this information
I will file a motion to quash the warrant.

Secondly, I have inquired with the Rhode Island Attorney General’s office as to
where your seized money is without success. In order to file a Motion for Return of
Evidence, I will need the documentation you have showing that The State Police are in
possession of your seized $67,000.

I will be in contact with your girlfriend Nicole should | have any updates between
now and when the above information is provided to me.

In the meantime, please do not hesitate to write me if you have any additional
questions or information that may be helpful with your two matters.

Thank you for your continued patience and business.

   

hn M. Cicilline, Esquire
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 50 of 63 PagelD #: 728

EXHIBIT-¢

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 51 of 63 PagelD #: 729

Man shot at Lincoln hotel, suspect at large | WJAR »

    

— -§f21/2018
: C3 57°
a | (/) -
UesizTurn To 10°
‘NEWS (/) WEATHER (/WEATHER) SEND TO 10 |-TEAM (HTTP:/TURNTO10.COM// TES ), 4

Man shot at Lincoln hotel, suspect at large

.#

by TONY GUGLIOTTA, NBC 10 NEWS

   
 
 

pai ADVERTISEMENT .
ra
ht ie f

 

A 38-year-old man was shot at the Courtyard Marriott hatel on George Washington Highway In Lincoln early Friday morning, police said. (VAR)

V5
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 52 of 63 PagelD #: 730

     

5/21/2018 Man shot at Lincoln hotel, suspect at large | WAR

 

(/news/local/gallery/courtyard-hotel-shooting-under- Hr cwellecaligalioryicourtvard hotel -shooting-under-
investigation-in-lincoln#photo-1) investigation-in- -lincaln#tphoto-2)

vi EW PHOTO GALLERY.

3 photos (/news/local/gallery/courtyard-hotel-shooting-under-investigation-in-lincoln)

— sg Sd ehcp bee aS emmetintiped * : wana

rn : fo: ota ae —
aA a f 4 wv Ba
bi yr ay LL ee ee es Oe A” cepts _ (mailto: ?subject=A%20link%

LINCOLN, RI. (WJAR) —
A38-year-old man was shot at the rabiirtedes Marriott hotel on George Washington

Highway in Lincoln early Friday morning, police said.
~ Rhode Island State Police said the man, who was also assaulted, was taken to Rhode Island -

Hospital for surgery after the 5 a.m. shooting.

Hotel guests who spoke to NBC 10 News were su rprised to hear the news. They said they
didn't know anything had happened at the hotel.

Tom Dempsey said he slept through the shooting.

"| woke up in the hotel and | looked outside and there were a lot of police cars and the news
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 53 of 63 PagelD #: 731

5/21/2018 Man shot at Lincoln hotal, suspect at large | WJAR
media was here," said Dempsey, who is staying at the hotel. "| thought, 'well, there must be
somebody famous here or something bad happened last night! When | went down for

breakfast, | got stopped in the stairwell by a state policeman that just said it was a secure

area.”

While the state police crime lab was still at the scene processing and collecting evidence

more than 12 hours later, the case has been taken over by the Lincoln Police Department.

Avehicle, with Massachusetts plates, was towed from the scene earlier in the day. Police

have not yet said what, if anything, it may have to do with the investigation.
As of 5 p.m., the hotel appeared to be operating as normal.
The hotel manager and police said it was an isolated incident and guests should not worry.

"This does not appear to be arandom act,’ Capt. Philip Gould of the Lincoln Police
Department said. "The suspect and victim apparently did know each other. There is no

reason to believe there is any danger here on scene."
Lincoln police have an officer on detail inside the hotel as the investigation continues.
Despite the shooting, Dempsey said he feels safe.

"The police that are here -- both the local and state police -- seem to have everything under

control," Dempsey said. "There's no indication that there's anything active going on."

- But the suspect is still at large. Police said they believe the suspect fled the scene before
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 54 of 63 PagelD #: 732

018 Man shot at Lincoln hotel, suspect at large | WJAR
5/212!

they arrived.

According to police, the victim isin "stable, but guarded condition.

AUVERLISEMIEN
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 55 of 63 PagelD #: 733

' EXHIBItT-D

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 56 of 63 PagelD #: 734

 
 

Grose tet) c paneer
SD Paya ear oi pee te So a

   

Resse et ctrctus vcore) dena

   

= Complete items 1, 2, and 3. A. Signature :

 

@ Print your name and address on the reverse = Oren CO Agent
so that we can return the card to you. x Iowa CO Address
lt Attach this card to the back of the mailpiece, B, Received by (Printed Narite) | C. Date of Delive

  
 

 

 

or on the front if space permits. \orn Ge erate na
4. Article Addressed to: D. Is delivery address ail onvitern 17
Lincoln Town Hall If YES, enter delivery address be eC Ne>
Attn: Mayor, Town of Lincoln ie aCe
100 Old River Road Y he ere
Lincoln, Rhode Island 02865 . ae 4 3
' Y “ty yf

 

 

 

JAMMU UNIAN , tees lg
0 Adult Signature Ci Registered Mail™
Adult Signature Restricted Delivery O Registered Mall Restri
ss hi Delivery
9590 9402 2829 7069 7642 a O Certified Mail Restricted Delivery sf Return Hecelpt for

0 Collect on Delivery
OD Collect on Delivery Restricted Delivery [I Signature Gonfirmatiol

 

 

 

2. Article Number (Transfer from service label) © ineured Well TI Slqnatura Confirmatioi

POL? OhboO cooo F41e SiL4 o Insure Mal Restricted Delivery Restricted Delivery
fever

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Recel

 

 

 

 

 

USPS TRACKING # ‘ 4
1 First-Class Mall
Postage & Fees Paid
USPS :
PermitNo.G-10

9590 9402 2829 7069 7b4e 31

 

United States . * Sender: Please print your name, address, and ZIP+4° in this box*
Postal Service a
: Richard Ferreira

P.O. Box-8000
Shirley, MA. 01464

 

 

 
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 57 of 63 PagelD #: 735

 

Pasta tue cheat on Ieneaed

 

™ Complete Items 1, 2, and 3,

5 sree
1 Agent
@ Print your.name and address on the reverse ; TO.
so that we can return the card to you. brote, C1 Addresse

 

™ Attach this card to the back of the mallplece, B. a by (Prigted Nam}. } G. Date of Deliver

 

 

=—_——_—* ao
or on the front if space permits. yvv. VARs.
1. Article Addressed to: || p. 1a delivery addiess elite imitem 1? O
Lincoln Town Hall If YES, emt Nae Below:
Attn: Chief of Police 5)
Lincoln Police Dept.
100 Old River Road r

‘incoln, Rivale Island 02865

: _ |3. Service Type C1 Priority Mail Express®
NLU WAU SSE aR
Adult Signature Restricted Delivery C1 Registered Mall Restrict

 

 

 

 

 

Delivery
9590 9402 2829 7069 7642 48 Erceted Mal ected Debary Batu Bacal or
© Collect on Dellyery O Sienature Confirmation!
2, Articla Number (Transfer fram service label) eae Signature Confirmation
? O17? ObbO Oooo S414 510 °, o foaured Mal Restricted Delivery Restrictéd Dellvery
aver

 

PS Form 3811, July 2015 PSN 7530-02-000-8053 Domestic Return Receip

ae Te rai ['First-Class Mail
AN: Postage & Fees Paid
A USPS ,
| Min 1 (Ni | | By ba No, G-10

9540" reves 70b59 7b42 4B

United States * Sender: Please print your name, address, and ZIP+4® in this box*
Postal Service

 

 

   

 

Richard Ferreira
: P.O.; Bax-8000
“ _ Shirley, MA. 01464

 

 

 

jopdpef ED AAA Mg Ape dt ipa tha poral pool PHA APN Ps
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 58 of 63 PagelD #: 736

March 6, 2019

JOINTLY ADDRESSED TO:

Lincoln Police Department (LPD) (Service by Certified Return Receipt
Attn: Chief of Police, LPD : Requested Mail No. 7017 0660 0000
100 Old River Road 9418 5107)

Lincoln, Rhode Island 02865

&

Lincoln Town Hall . fisoriee by Certified Return Receipt
Attn: Mayor, Lincoln, Rhode Island Requested Mail No. 7017 0660 0000
100 Old River Road 9418 5114)

Lincoln, Rhode Island 02865

RE: Demand In the Nature Of A Tort
Claim, And A Civil Rights Claim
For The Return Of Approximately
$67,000.00 In Gambling Profits
Seized From Richard Ferreira On
Or about April 29, 2016 At The
Courtyard Marriott Hotel, 636
Washington Highway, ‘Lincoln,
Rhode Island, After Richard
Ferriera Was "Found Shot In The
Doorway Of his Rented Hotel
Room 318.

Dear LPD Ghief of Police, and Mayor:

On the above date, April 29, 2016, Mr. Ferreira was shot, and
the LPD seized some $67,000.00, From a Mercedes SUV, owned by a friend
of Mr. Ferreira. The nexus of the search and seizure, to the shooting
is questionable at best.

Neverthessless, this amount of money was been seized, and/or,
*Gambling in Connecticut as well.

Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 59 of 63 PagelD #: 737

2

converted to the possession of the Town of Lincoln, Rhode Island,
without due process of law.

Each time that Mr. Ferreira, contacted the Town of Lincoln,
or LPD, he was notified that the money was being held pending a
criminal investigation. —

Very quickly, let us understand, that if the LPD has not, or
cannot make a-case for the actual forfeiture of this money in a
period of 34 months, it is doubtful, that: the LPD ever will.
Further, if the LPD can't make a case after 34 months, that also
would tend to reflect a lack of adequate police work. 1/

Mr. Ferreira contends that the money is from gambling: a fact
proven by the Twin River Casino cameras, which would show that Mr.
Ferreira was present in that Casino, prior to checking into the
hotel where he was shot: and private poker games. on casino premises

Further,-it is necessary to point out the aoriaiys such as no
receipt issued by the LPD.for the money, to Mr. Ferreira, plus:

, (1). Mr. Catzetba Was arrested, but the criminal charges
against him, were dismissed, almost immediately following the
shooting; he was a victim, and nothing more;

(2). the Mercedes SUV was returned to. the owner, and
not forfeited; why return the SUV, but not the money?;

(3). there has been no release to Mr. Ferreira, of any
Report, or Warrant, which would allow, or did allow, and reflect,
the seizure of the SUV and the money was legally done; obviously,
if the seizure was legal, there should be a paper trail;

(4). there was no NOTICE of seizure, or forfeiture of

the money in question; no forfeiture hearing as of this date;

(5). no criminal investigation is indefinite, and it
must end at this time, in the absence of evidence to continue it;

(6). this seizure has failed to date, to comply. with
forfeiture laws of RhOUS Island, or the United States.

Tf, the money is not returned to Mr. Ferreira, within 14 working
days, the following course of action will be taken:

(A). A Civil Action will be filed, and allege in part,
Civil Rights violations by the LPD/Town of Lincoln, against Mr.
Ferreira; ’

(B). conversion of property, to wit, the money in
question will be alleged;

(Cc). $5,000, 00. oo in damages will be sought from the
LPD/Town of Lincoln, for denying Mr. Ferreira, his money.

This NOTIGE will take effect on the date, that the Gertified
Service of this Letter is accepted by the LPD/Town of Lincoln

Thank you for your time in this matter.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 60 of 63 PagelD #: 738

3

; I look forward to your reply in this matter. Obviously, if you
had issued a recipt for the money that was seized, that would make
its return:alot easier. In the absence of the receipt, it makes it
appear that the LPD simply converted the funds to the use of the LPD,
and Town of Lincoln, Rhode Island. Which, I hope is not the case.
Thank you for your time in this matter. --

Respectfully submitted,

*

: Co

wo = oe 7}

——

bichmed Ferreira
P.O. Box-8000
Shirley, Massachusetts 01464

ec: Chief, LPD
Mayor, Town of Lincoln, R.I.
file

 

1/Please review the attached newsclipping. This is a NBC 10 NEWS Report. The two
facts in this Report that are relevant and interesting is: (A). reference to a
vehicle with Massachusetts license plates being towed from the scene of the hotel
by LPD. Since the crime of shooting Mr. Ferreira occurred inside Room 318, and

at his doorway, within the Hotel, what probable cause existed to tow the vehicle
from the Hotel? Was there a Warrant to seize the Vehicle? So far, LPD has not
produced a Warrant, and since the $67,000.00 was in the vehicle, a logical
inference may be drawn, that the vehicle was towed for no other. reason, than to
illegally seize - hold: the money; (2). LPD Capt. Philip Gould was quoted as
stating: 'The suspect and the victim apparently did know each other. There is

no reason to believe there is any danger here on scene.'' If, Mr. Ferreira, did
allegedly know the man who shot him, and that information was known to the LPD

as early as the hours immediately folling the shooting, why is it that after 34
months = the LPD have not arrested, and charged this gunman with attempted murder?
Mr. Ferreira did not know who shot him. But, in delaying the arrest of the gunman,
the LPD continue to claim an onoing investigation is preventing the return of

the money. It is interesting that they have had information for 34 months as to
this identity, but failed to arrest anyone.
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 61 of 63 PagelD #: 739

E.R BO 8 fT es

 
 

. 501 WAMPANOAG TRAIL | SUITE 301
April 3, 2019
4 EAST PROVIDENCE | Ri | 02915

PH: (401) 4398-4511)

Ri: (B00) 511-5975

FAX: (401) 498-6990
CLAIMS FAX: (401) 434-6094

Richard Ferreira www.ritrust.com
PO Box 8000
Shirley, MA 01464
RE: ClaimNo:  . 111799-PP-01
Date of Loss: 4/29/2016

Insured Member: Town of Lincoln
Dear Mr. Ferreira:

I have reviewed your demand letter sent to the Town of Lincoln and the Lincoln Police
Department. I also obtained and reviewed the police reports from Lincoln Police Department
regarding the incident in question.

Based on my investigation, the involvement of the Lincoln Police Department was the initial
arrival to the hotel for a shooting, to secure the scene, and interview witnesses. It appears that
once the Rhode Island State Police arrived, they took over the investigation.

The Lincoln Police Department never had possession of the Mercedes, therefore never in
possession of the money in question.

At this time, I have no alternative but to deny your claim for damages. Please contact me if you
would like to discuss this matter further.

Sincerely,

sar ca
{UE SALA
Melissa Baldinelli

Claims Representative II Property/Liability
Ext. 535

mbaldinelli@ritrust.com

FOCUSED INSURANCE AND RISK MANAGEMENT SOLUTIONS FOR RHODE ISLAND PUBLIC ENTITIES SINCE 1984
Case 1:19-cv-00200-JJM-PAS Document 46 Filed 06/04/20 Page 63 of 63 PagelD #: 741

 

Hee DDofLE([yagf 20 tered veg Fouyaf fer dep talfelfeaabyfELM ey! enocos-sgta |

t Ta

 

a= mite wre
a

PSrLO VIN ‘Aapiys |

0008 xX0g Od -- Fee rma oo mel u
“s Bllaue pe aa
a PUBYORY : . . ee’ 7 at 3

TE-He .
GE. Uv OF
, S23 Fa.
S ONSTAR

 
